Exhibit 10.1.(4)

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made as of June 16, 2015

 

B E T W E E N:

 

ZION OIL AND GAS INC., a Company incorporated under the laws of Delaware.

 

(the “Company”)

 

and -

 

GLEN H. PERRY

 

(the “Employee”)

 

CONTEXT OF THIS AGREEMENT

 

A.    The Company explores for oil and gas in Israel.

 

B.     Employee has been serving as independent petroleum engineering consultant
under the direction and control of the Company’s President since October 15,
2012.

 

C.     The Company wishes to employ the Employee as the President and Chief
Operating Officer upon the terms and conditions as set out herein.

 

FOR VALUE RECEIVED, the sufficiency of which is acknowledged, the parties agree
as follows:

 

PART 1

INTERPRETATION

 

1.1     Definitions. In this Agreement, the following terms shall have the
following meanings:

 

“Agreement” means this agreement and all schedules attached hereto and all
amendments made hereto and thereto in writing by the parties.

 

“Business Day” means a day other than a Friday, Saturday or statutory holiday in
the U.S.A. and Israel.

 

 

 2 



 

“Person” includes individuals, companies, limited partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts or other organizations, whether or not legal entities.

 

“Fringe Benefits” shall mean the vehicle, cell phone and insurance benefits to
be provided to Employee in accordance with paragraphs 3.3, 3.4 and 3.10 herein.

 

“Fringe Benefits Tax” shall mean any tax incurred by or attributable to Employee
as a result of the Fringe Benefits.

 

1.2     Entire Agreement. This Agreement together with the agreements and other
documents to be delivered pursuant to this Agreement (or other agreements
pertaining to employee benefits, including, without limitation, stock option and
bonus plan agreements), constitute the entire agreement between the parties
pertaining to the subject matter of this Agreement and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties and there are no warranties, representations or other
agreements between the parties in connection with the subject matter of this
Agreement except as specifically set forth in this Agreement and any document
delivered pursuant to this Agreement. No supplement, modification or waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.

 

1.3     Sections and Headings. The division of this Agreement into parts and
sections and the insertion of headings are for convenience of reference only and
shall not affect the construction or interpretation of this Agreement. The terms
“this Agreement”, “hereof”, “hereunder” and similar expressions refer to this
Agreement and not to any particular article, section or other portion hereof and
include any agreement or instrument supplemental or ancillary hereto. Unless
something in the subject matter or context is inconsistent therewith, references
herein to parts and sections are to parts and sections of this Agreement.

 

1.4     Number & Gender. Words importing the singular number only shall include
the plural and vice versa and words importing the masculine gender shall include
the feminine and neuter genders and vice versa.

 

1.5     Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the United States of America, and specifically,
those of the State of Texas applicable thereto.

 

1.6     Currency. Unless otherwise specified, all references herein to currency
shall be references to currency of the the State of Israel (NIS) with the
relative equivalency to the U.S. dollar to be reviewed every six (6) months and
adjusted accordingly if necessary.

 

1.7     Calculation of Time. When calculating the period of time within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date which is the reference date in calculating such period shall be
excluded. If the last day of such period is a non Business Day, the period in
question shall end on the next Business Day.

 

 

 3 



 

PART 2

APPOINTMENT AND DUTIES

 

2.1     Appointment. The Company agrees to employ the Employee as the President
and Chief Operating Officer upon the terms and conditions contained herein, and
the Employee accepts such appointments.

 

2.2     Term. The employment of the Employee hereunder shall commence effective
July 1, 2015 and shall continue for an initial term until December 31, 2016 (the
“Initial Term”) unless terminated in accordance with the provisions of this
Agreement. This Agreement shall be automatically renewed for successive one (1)
year terms (each a “Renewal Term”) unless the Company or Employee indicates in
writing, more than 30 days prior to the termination of this Initial term or any
Renewal term, that it does not intend to renew this Agreement.

 

2.3     Duties and Reporting. The Employee will report directly to the Chief
Executive Officer of the Company and shall carry out all duties and
responsibilities which are from time to time assigned to him by the Board and/or
the Chief Executive Officer.

 

PART 3

BENEFITS & EXPENSES

 

3.1.     Gross Salary. During the term hereof, and subject to the performance of
the services required to be performed hereunder by Employee, the Company shall
pay to the Employee for all services rendered hereunder, $250,000 as base
salary, payable not less often than once per month and in accordance with the
Company’s normal and reasonable payroll practices, a monthly gross amount in NIS
equal to $20,833 (the “Gross Salary”). The exchange rate to be used for the
monthly salary calculation, to be paid in NIS, will be any Shekel representative
rate used internally for total employees in the range of dates between the 25th
and 30th of each month. The Board of Directors will review the Gross Salary
annually and, in its sole discretion, consider any increases it deems warranted
at that time.

 

3.2     Other Compensation. The Employee shall be granted a fully vested option
to purchase up to 100,000 shares of common stock of the Company at a per share
exercise price of $0.01. Such option shall be issued to Employee within ten (10)
days from the signature hereof.

 

3.3     Vehicle. Company shall provide Employee with use of a vehicle, and the
Company shall pay for registration, reasonable gas expenses, maintenance and
insurance or in the alternative, pay Employee a gross amount monthly equal to
the reasonable expense of leasing a vehicle and providing fuel for same.

 

3.4     Cell Phone. Company shall provide the Employee with a cell phone and pay
the service provider directly for its maintenance and reasonable use charges.

 

3.5     Benefits. (i) The Employee shall be entitled to fully participate in all
of the Company’s benefit plans generally available to its senior level employees
from time to time, including any profit sharing plan, royalty pool, management
incentive plan or similar plan or arrangement; provided, however, nothing herein
will be construed to limit, condition or otherwise encumber the Company’s right
to amend, discontinue, substitute or maintain any employee benefits plan,
program or perquisite in accordance with applicable law.

 

 

 4 



 

(ii)     Notwithstanding any other provision in this Agreement to the contrary,
this Section 3.5 and the rights conferred on Employee herein shall survive the
termination or expiration of this Agreement. In addition, in accordance with
Israeli law:

 

(a)     In the event of termination of employment for any reason, Employee shall
be entitled to redemption of annual leave soley in accordance with and subject
to the provisions of the Annual Leave Law of 1951.

 

(b)     Sick Leave. Employee shall be entitled to sick leave in accordance with
the provisions of the Sickness Pay Law-1976.

 

(c)     Recreation Pay. Employee shall be entitled to annual recreation pay
(Dmey Havra’a) in an amount to be determined in accoraance with Israeli
regulations as in effect from time to time with respect to such pay.

 

(d)     Bituach Menahalim. The Company and Employee will obtain and maintain
Manager’s Insurance (Bituach Mehahalim) under Israeli law for the benefit of
Employee in the customary form in Israel. Each of the Company and Employee shall
contribute toward the premiums payable with respect to such insurance those
amounts which would be recognized under applicable Israeli law, but in no event
shall such contributed amounts be more than fourteen and one-third percent (14
1/3%) of each monthly Gross Salary payment from the Company and six percent (6%)
of such amount from Employee. It is hereby agreed that in the event Employee’s
employment hereunder is terminated by the Company for any reason other than
“cause,” the amount payable under such insurance policy with respect to
severance pay shall be in lieu and final substitution of the amount of severance
pay, if any, payable under Israeli law.

 

(e)     Keren Heshtamlut. The Company and Employee shall maintain an advancement
fund under Israeli law (Keren Heshtamlut) for the exclusive benefit of Employee.
The Company shall contribute to such fund an amount equal to seven and one-half
percent (7 %%) of each monthly Gross Salary payment, and Employee shall
contribute to such fund an amount equal to two and one-half percent (2 %%) of
each monthly Gross Salary payment. Employee hereby instructs the Company to
transfer to such advancement fund the amount of Employee’s and the Company’s
contribution from each monthly Gross Salary payment. Employee can elect to
receive any part of the employer contribution in cash should this be more
efficient for tax purposes at Employee’s election. Any cost whatsoever
associated with receipt by Employee of the employer contribution in cash will be
borne solely by Employee (tax or otherwise). On termination of employment,
Employee will be eligible to receive all amounts accrued to him in the fund.

 

 

 5 



 

3.6     Expenses. The Employee shall be reimbursed for ordinary, necessary and
reasonable out-of-pocket trade or business expenses incurred in connection with
the performance of Employee’s duties under this Agreement, together with any
applicable sales and goods and services taxes, by the Company within fifteen
(15) Business Days after presentation by the Employee of proper invoices and
receipts in keeping with the policies of the Company, as established from time
to time, subject to the reasonable approval of the Chief Executive Officer or
the Board of Directors. The Company also authorizes business class travel when
flying on overseas flights. The Company can also authorize a corporate credit
card (USA card and an Israeli card) for Company usage purposes.

 

3.7     Options. Subject to the Employee entering into the Company’s standard
Employee Stock Option agreement, for services required to be performed hereunder
by Employee, the Employee shall be entitled to participate in an employee stock
option plan of the Company. Company shall grant to Employee under the Company’s
2011 Stock Option Plans fully vested options to purchase 25,000 shares of Common
Stock of the Company during the Initial Term at a per share exercise price of
$0.01 (“Vested Options”) commencing January 5, 2016, and continuing on fifth
(5th) day of January of each successive Renewal Term. In the event that this
Agreement continues after the Initial Term, the Company annually shall grant to
the Employee additional stock options which in no event shall be less than the
per term amount granted herein with such other terms to be agreed upon by the
parties. All Options are subject to the terms of the written stock option
agreement(s) issued by the Company.

 

3.8     Paid Time Off/Paid Holidays. The Employee shall be entitled to paid time
off (“PTO”) at the rate of twenty (20) days for each calendar year, pro-rated as
applicable for any partial calendar year and subject to the terms of the
Company’s vacation policy. PTO is meant to include all vacation and personal
days, and Employee shall be compensated at the usual rate of base compensation
for any PTO. Employee shall not be entitled to any additional PTO. The Employee
shall also be entitled to paid Company Holidays as generally given and
recognized for the State of Israel. Vacation days may be accumulated for two (2)
years, after which they must be used or redeemed; provided that accumulation of
vacation days in excess of forty (40) days may be approved by the Board of
Directors in its discretion. Vacation days shall be prorated for any portion of
a year to the date of termination.

 

3.9     Withholding Tax. Company shall withhold, or charge Employee with, all
taxes and other compulsory payments as required under Israeli law with respect
to all payments, benefits and/or other compensation paid to Employee in
connection with his employment with Company.

 

3.10   Insurance. The Employee shall be entitled to participate in the Company’s
health insurance program and the Company shall reimburse Employee for any health
insurance costs. The monthly premiums attributed to Employee’s current health
insurance coverage with Blue Cross Blue Shield shall be paid directly to Blue
Cross Blue Shield on behalf of Employee.

 

3.11   Executive Assistant. The Company agrees that the role of President and
Chief Operating Officer may require a dedicated executive assistant and upon
request, will provide such person, whether full-time or part-time.

 

3.12   Professional Fees. The Company shall pay for or reimburse Employee for
all professional petroleum engineer license fees and taxes incurred to maintain
Employee’s status as a licensed petroleum engineer.

 

 

 6 



 

3.13     Computer. The Company shall purchase a laptop computer for Employee’s
use when required by Employee.

 

3.14     Fringe Benefits Tax. All fringe benefits taxes attributable to or owed
by Employee related to fringe benefits shall be borne or paid by the Company

 

PART 4

EMPLOYEE’S COVENANTS

 

4.1     Service. The Employee shall devote substantially all of his business
time, attention and ability to the business of the Company and shall well and
faithfully serve the Company and shall use his best efforts to promote the
interests of the Company. The Employee appreciates that the Employee’s duties
may involve significant travel from the Employee’s place of employment, and the
Employee agrees to travel as reasonably required in order to fulfill the
Employee’s duties. The Employee may sit on boards of other companies unless
there is a reasonable basis upon which the Company may deny him the right to do
so. In addition, the Company acknowledges and permits Employee’s position with
and lecture responsibilities at Technion and, with the prior approval of the
Company, other potential energy industry commitments.

 

4.2     Duties and Responsibilities. The Employee shall duly and diligently
perform all the duties assigned to him while in the employment of the Company,
and shall truly and faithfully account for and deliver to the Company all money,
securities and things of value belonging to the Company which the Employee may
from time to time receive for, from or on account of the Company.

 

4.3     Rules and Regulations. The Employee shall be bound by and shall
faithfully observe and abide by all the rules and regulations of the Company
from time to time in force which are brought to his notice including insider
trading policies and underwriter lock ups, from time to time in force which are
brought to his notice.

 

PART 5

CONFIDENTIAL INFORMATION AND DEVELOPMENTS

 

5.1     “Confidential Information” means information, whether or not originated
by the Employee, that relates to the business or affairs of the Company, its
affiliates, clients or suppliers and is confidential or proprietary to, about or
created by the Company, its affiliates, clients, or suppliers. Confidential
Information includes, but is not limited to, the following types of confidential
information and other proprietary information of a similar nature (whether or
not reduced to writing or designated or marked as confidential):

 

(i)work product resulting from or related to work or projects performed for or
to be performed for the Company or its affiliates, including but not limited to,
the interim and final lines of inquiry, hypotheses, research and conclusions
related thereto and the methods, processes, procedures, analysis, techniques and
audits used in connection therewith;

 

 

 7 



 

(ii)computer software of any type or form and in any stage of actual or
anticipated development, including but not limited to, programs and program
modules, routines and subroutines, procedures, algorithms, design concepts,
design specifications (design notes, annotations, documentation, flowcharts,
coding sheets, and the like), source code, object code and load modules,
programming, program patches and system designs;

 

(iii)information relating to developments (as hereinafter defined) prior to any
public disclosure thereof, including but not limited to, the nature of the
developments, production data, technical and engineering data, test data and
test results, the status and details of research and development of products and
services, and information regarding acquiring, protecting, enforcing and
licensing proprietary rights (including patents, copyrights and trade secrets);

 

(iv)internal Company personnel and financial information, vendor names and other
vendor information, purchasing and internal cost information, internal services
and operational manuals, and the manner and method of conducting the Company’s
business;

 

(v)marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
and future plans and potential strategies of the Company that have been or are
being discussed; and

 

(vi)all information that becomes known to the Employee as a result of employment
that the Employee, acting reasonably, believes is confidential information or
that the Company takes measures to protect.

 

5.2     Confidential Information does not include:

 

(i)the general skills and experience gained during the Employee’s employment or
engagement with the Company that the Employee could reasonably have been
expected to acquire in similar employment or engagements with other companies;

 

(ii)information publicly known without breach of this Agreement or similar
agreements; or

 

(iii)information, the disclosure of which is required to be made by any law,
regulation, governmental authority or court (to the extent of the requirement),
provided that before disclosure is made, notice of the requirement is provided
to the Company, and to the extent of the requirement, (to the extent reasonably
possible in the circumstances) the Company is afforded an opportunity to dispute
the requirement.

 

 

 8 



 

5.3     “Developments” means all discoveries, inventions, designs, works of
authorship, improvements and ideas (whether or not patentable or copyrightable)
and legally recognized proprietary rights (including, but not limited to,
patents, copyrights, trademarks, topographies, know-how and trade secrets), and
all records and copies of records relating to the foregoing, that relates solely
to the Company’s business and improvements and modifications to it:

 

(i)result or derive from the Employee’s employment or from the Employee’s
knowledge or use of Confidential Information;

 

(ii)are conceived or made by the Employee (individually or in collaboration with
others) during the term of the Employee’s employment by the Company;

 

(iii)result from or derive from the use or application of the resources of the
Company or its affiliates; or

 

(iv)relate to the business operations of or actual or demonstrably anticipated
research and development by the Company or its affiliates.

 

For greater certainty, discoveries, inventions, designs, works of authorship,
improvements and ideas (whether or not patentable or copyrightable) of the
Employee that do not relate to the business of the Company are not the subject
matter of this Agreement.

 

PART 6

NO CONFLICTING OBLIGATIONS

 

6.1     The Employee warrants to the Company that:

 

(i)the performance of the Employee’s duties as an employee of the Company will
not breach any agreement or other obligation to keep confidential the
proprietary information of any other party; and

 

(ii)the Employee is not bound by any agreement with or obligation to any other
party that conflicts with the Employee’s obligations as an employee of the
Company or that may affect the Company’s interest in the Developments.

 

6.2     The Employee will not, in the performance of the Employee’s duties as an
employee of the Company:

 

(i)improperly bring to the Company or use any trade secrets, confidential
information or other proprietary information of any other party; or



 

(ii)knowingly infringe the intellectual property rights of any other party.

 

 

 9 



 

PART 7

CONFIDENTIAL INFORMATION

 

7.1     Protection of Confidential Information. All Confidential Information,
whether it is developed by the Employee during the Employment Period or by
others employed or engaged by or associated with the Company or its affiliates
or clients, is the exclusive and confidential property of the Company or its
affiliates or clients, as the case may be, and will at all times be regarded,
treated and protected as such, as provided in this Agreement.

 

7.2     Covenants Respecting Confidential Information. As a consequence of the
acquisition of Confidential Information, the Employee will occupy a position of
trust and confidence with respect to the affairs and business of the Company and
its affiliates and clients. In view of the foregoing, it is reasonable and
necessary for the Employee to make the following covenants regarding the
Employee’s conduct during and subsequent to the Employee’s employment by the
Company.

 

7.3     Non-Disclosure. At all times during and subsequent to the Employee’s
employment with the Company, the Employee will not disclose Confidential
Information to any Person (other than as necessary in carrying out the
Employee’s duties on behalf of the Company) without first obtaining the
Company’s consent, and the Employee will take all reasonable precautions to
prevent inadvertent disclosure of any Confidential Information. This prohibition
includes, but is not limited to, disclosing or confirming the fact that any
similarity exists between the Confidential Information and any other
information.

 

7.4     Non-Competition. During Employee’s employment with the Company and for a
period of one (1) year after the termination thereof, the Employee shall not,
directly or indirectly, individually or in partnership or in conjunction with
any other person or entity:

 

  (i) be engaged, directly or indirectly, in any manner whatsoever as an
employee, consultant, adviser, principal, agent, member or proprietor in any
business that engages in oil and gas exploration and production in Israel and/or
the Palestinian territory;

 

  (ii) be engaged, directly or indirectly, in any manner whatsoever as an
employee, consultant, adviser, principal, agent, member or proprietor in any
business that engages in oil and gas exploration and production in Israel and/or
the Palestinian territory in a capacity in which the loyal and complete
fulfilment of Employee’s duties to that business would inherently require
Employee’s use, copying or transferring Confidential Information; or

 

  (iii) advise, invest in, lend money to, guarantee the debts or obligations of,
or otherwise have any other financial or other interest (including an interest
by way of royalty or other compensation arrangements) in or in respect of any
person or entity which carries on an oil and gas exploration and production
business in Israel and/or the Palestinian territory.

 

 

 10 



 

Notwithstanding the foregoing, Employee will not be prohibited from holding not
more than 5% of the issued shares of a public company listed on any recognized
stock exchange or traded on any bona fide “over the counter” market anywhere in
the world.

 

7.5     Using, Copying, etc. At all times during and subsequent to the
Employee’s employment with the Company, the Employee will not use, copy,
transfer or destroy any Confidential Information (other than as necessary in
carrying out the Employee’s duties on behalf of the Company) without first
obtaining the Company’s consent, and the Employee will take all reasonable
precautions to prevent inadvertent use, copying, transfer or destruction of any
Confidential Information. This prohibition includes, but is not limited to,
licensing or otherwise exploiting, directly or indirectly, any products or
services that embody or are derived from Confidential Information or exercising
judgment or performing analysis based upon knowledge of Confidential
Information.

 

7.6     Return of Confidential Information. Within 2 Business Days after the
termination of the Employee’s employment on any basis and of receipt by the
Employee of the Company’s written request, the Employee will promptly deliver to
the Company all property of or belonging to or administered by Company including
without limitation all Confidential Information that is embodied in any physical
or ephemeral form, whether in hard copy or on magnetic media, and that is within
the Employee’s possession or under the Employee’s control.

 

7.7     Obligations Continue. The Employee’s obligations under this Part 7 are
to remain in effect in perpetuity unless provided otherwise herein.

 

PART 8

INTELLECTUAL PROPERTY

 

8.1     Ownership. All Developments will be the exclusive property of the
Company and the Company will have sole discretion to deal with Developments. For
greater certainty, all work done during the Employment Period by the Employee
for the Company or its affiliates is a work for hire of which the Company or its
affiliate, as the case may be, is the first author for copyright purposes and in
respect of which all copyright will vest in the Company or the relevant
affiliate, as the case may be.

 

8.2     Records. The Employee will keep complete, accurate and authentic notes,
reference materials, data and records of all Developments in the manner and form
requested by the Company. All these materials will be Confidential Information
upon their creation.

 

8.3     Moral Rights. The Employee hereby irrevocably waives all moral rights
arising under statute in any jurisdiction or under common law which the employee
may have now or in the future with respect to the Developments, including,
without limitation, any rights the Employee may have to have the Employee’s name
associated with the Developments or to have the Employee’s name not associated
with the Developments, any rights the Employee may have to prevent the
alteration, translation or destruction of the Developments, and any rights the
Employee may have to control the use of the Developments in association with any
product, service, cause or institution. The Employee agrees that this waiver may
be invoked by the Company, and by any of its authorized agents or assignees, in
respect of any or all of the Developments and that the Company may assign the
benefit of this waiver to any Person.

 

 

 11 

 

 

8.4     Further Assurances. The Employee will do all further things that may be
reasonably necessary or desirable in order to give full effect to the foregoing.
If the Employee’s co-operation is required in order for the Company to obtain or
enforce legal protection of the Developments following the termination of the
Employee’s employment, the Employee will provide that co-operation so long as
the Company pays to the Employee reasonable compensation for the Employee’s time
at a rate to be agreed, provided that the rate will not be less than the last
base salary or compensation rate paid to the Employee by the Company during the
Employee’s employment.

 

8.5     Obligations Continue. The Employee’s obligations under this Part 8 are
to remain in effect in perpetuity.

 

PART 9

CONSENT TO ENFORCEMENT

 

The Employee confirms that all restrictions in Part 7 and 8 are reasonable and
valid, and all defenses to the strict enforcement thereof by the Company are
waived by the Employee. Without limiting the generality of the foregoing, the
Employee hereby consents to an injunction being granted by a court of competent
jurisdiction in the event that the Employee is in any breach of any of the
provisions stipulated in Part 7 and 8. The Employee hereby expressly
acknowledges and agrees that injunctive relief is an appropriate and fair remedy
in the event of a breach of any of the said provisions.

 

PART 10

WARRANTIES, COVENANTS AND REMEDIES

 

10.1     The obligations of the Employee as set forth in Parts 6 through 9 will
be deemed to have commenced as of the date on which the Employee was first
employed by Company. The Employee warrants that the Employee has not, to date,
breached any of the obligations set forth in any of those Sections. Any breach
or threatened breach of those sections by the Employee will constitute Just
Cause for immediate termination of the Employee’s employment or engagement by
the Company.

 

1.0.2     The Employee understands that the Company has expended significant
financial resources in developing its products and the Confidential Information.
Accordingly, a breach or threatened breach by the Employee of any of Parts 6
through 9 could result in unfair competition with the Company and could result
in the Company and its shareholders suffering irreparable harm that is not
capable of being calculated and that cannot be fully or adequately compensated
by the recovery of damages alone. Accordingly, the Employee agrees that the
Company will be entitled to interim and permanent injunctive relief, specific
performance and other equitable remedies, in addition to any other relief to
which the Company may become entitled.

 

10.3     The Employee’s obligations under each of Parts 6 through 9 are to
remain in effect in accordance with each of their terms and will exist and
continue in full force and effect despite any breach or repudiation of this
Agreement or the Employee’s employment (including, without limitation, the
Employee’s wrongful dismissal) by the Company.

 

 

 12 



 

PART 11

TERMINATION

 

11.1     Termination by the Employee. The Employee may terminate this Agreement
upon 60 Business Days prior written notice given by the Employee to the Company.
The Company, at its sole discretion, may elect to accept the 60 Business Days
written notice or to reduce or eliminate the notice period. In such event, the
Employee’s employment shall terminate on the earlier day elected by the Company.
Such election on the part of the Company will not alter the nature of the
termination as voluntary and the Company will not be required to pay any
severance or termination payments in respect of a termination by the Employee
under this Section 11.1. Upon the termination of employment by the Employee
under this Section 11.1 the Company shall pay to the Employee all bonuses and
other benefits earned or accrued up to the date of termination, but otherwise
all obligations of the Company under this Agreement shall end.

 

11.2     Definition of “Just Cause”. “Just Cause” means:

 

(i) Employee’s conviction of, or plea of nolo contendere, to any felony or to a
crime involving moral depravity or fraud; (ii) Employee’s commission of an act
of dishonesty or fraud or breach of fiduciary duty or act that has a material
adverse effect on the name or public image of the Company, as determined by the
Board provided the Board affords the Employee the opportunity to personally
appear before the Board in order to state his case prior to the Board voting to
so terminate the Employee; (iii) Employee’s commission of an act of willful
misconduct or gross negligence, as determined by the Board provided the Employee
shall have the opportunity to state his case before the Board prior to the Board
taking such decision to so terminate the Employee; (iv) the failure of Employee
to perform his duties under this Agreement; (v) the material breach of any of
Employee’s material obligations under this Agreement; (vi) the failure of
Employee to follow a directive of the Chief Executive Officer or the Board; or
(vii) excessive absenteeism, chronic alcoholism or any other form of addiction
that prevents Employee from performing the essential functions of his position
with or without a reasonable accommodation; provided, however, that the Company
may terminate Employee’s employment for Just Cause, as to (iv) or (v) above,
only after failure by Employee to correct or cure, or to commence or to continue
to pursue the correction or curing of, such conduct or omission within ten (10)
days after receipt by Employee of written notice by the Company of each specific
claim of any such misconduct or failure.

 

11.3     Termination by the Company for Just Cause. The Company may terminate
this Agreement at any time for Just Cause without notice and (except as provided
in the immediately following sentence) without payment of any compensation by
way of anticipated earnings, damages, or other relief of any kind whatsoever.
Upon the termination of employment by the Company for Just Cause, the Company
shall pay to the Employee all salaries, bonuses, vacation and other benefits, if
any, earned or accrued up to the date of termination, but otherwise all
obligations of the Company under this Agreement end.

 

 

 13 



 

11.4     Termination by the Company for Other Than Just Cause. The Company may
terminate this Agreement at any time for other than Just Cause upon the
following terms:

 

(a)if the Company so terminates this Agreement at any time during the Initial
Term of this Agreement, the Company shall pay to the Employee an amount equal to
the base salary then payable, if any, for the longer of (a) the period from the
date of such termination to the end of the Initial Term as if the Agreement had
not been so terminated or (b) twelve months, and in all cases, subject to the
deductions in Section 3.9;

 

(b)if the Company so terminates this Agreement after the Initial Term or during
a Renewal Term, the Company shall pay the Employee an amount equal to the base
salary, if any, then payable to the Employee for a period of twelve months as if
the Agreement had not been so terminated or had been renewed, subject to the
deductions in Section 3.9; and

 

(c)upon any such termination, all bonuses or other benefits earned or accrued up
to the date of termination or expiry shall be paid by the Company, but except
for such payments and the payments to be made pursuant to Sections 11.4(a) or
(b), as applicable, all obligations of the Company under this Agreement shall
end upon such termination or failure to renew. Payments under Sections 11.4(a)
or (b) shall be payable monthly subject to deductions in Section 3.9.

 

11.5     Termination by the Employee for Good Reason. The Employee may terminate
this Agreement at any time upon the occurrence of any of the following events
(each a “Good Reason”), if such occurrence takes place without the express
written consent of the Employee:

 

(i)a change in the Employee’s title or position or a material diminution in the
Employee’s duties or the assignment to the Employee of duties which materially
impairs the Employee’s ability to function in his current capacity for the
Company, or, with respect to an assignment of duties only, is materially
inconsistent with his duties;

 

(ii)any material change in the Employee’s direct reporting obligations; and

 

(iii)any material personal or health issues.

 

In the event that the Employee terminates this Agreement for Good Reason, he
shall be entitled to the same payments and benefits as provided in Section 11.4
of this Agreement as if the Company had terminated this Agreement at the time
that the Employee terminates this Agreement under this Section 11.5.

 

11.6     Full and Final Release. In order to be eligible for the payments as set
forth in this Section 11 the Employee must (i) execute and deliver to the
Company a general release, in a form satisfactory to the Company and Employee,
and (ii) be and remain in full compliance with his obligations under this
Agreement.

 

 

 14 



 

11.7     Fair and Reasonable. The parties confirm that the provisions contained
in Sections 11.4 and 11.5 are fair and reasonable and that all such payments
shall be in full satisfaction of all claims which the Employee may otherwise
have at law against the Company including, or in equity by virtue of such
termination of employment.

 

11.8     Return of Property. Upon the termination of the Employee’s employment
for any reason whatsoever, the Employee shall at once deliver or cause to be
delivered to the Company all books, documents, effects, money, computer
equipment, computer storage media, securities or other property belonging to the
Company or for which the Company is liable to others, which are in the
possession, charge, control or custody of the Employee.

 

11.9     Provisions Which Operate Following Termination. Notwithstanding any
termination of this Agreement for any reason whatsoever, provisions of this
Agreement necessary to give efficacy thereto shall continue in full force and
effect.

 

11.10  Board. Notwithstanding the foregoing, the termination of Employee’s
employment hereunder for any reason shall automatically be deemed as Employee’s
resignation from the Board of Directors of the Company and any affiliates
without any further action, except when the Board shall, in writing, request a
continuation of duty as a Director in its sole discretion.

 

PART 12

GENERAL

 

12.1     Benefit & Binding. This Agreement shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties
hereto.

 

12.2     Amendments & Waivers. No amendment to this Agreement shall be valid or
binding unless set forth in writing and duly executed by all of the parties
hereto. No waiver of any breach of any provision of this Agreement shall be
effective or binding unless made in writing and signed by the party purporting
to give the same and, unless otherwise provided in the written waiver, shall be
limited to the specific breach waived.

 

12.3     Time. Time shall be of the essence of this Agreement.

 

12.4     Assignment. Neither this Agreement nor the rights and obligations
hereunder shall be assignable by either party without the consent of the other.

 

12.5     Severability. If any provision of this Agreement is determined to be
invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision and all other provisions
hereof shall continue in full force and effect.

 

12.6     Attornment. For the purposes of all legal proceedings this Agreement
shall be deemed to have been performed in the State of Texas and the courts of
Dallas County shall have jurisdiction to entertain any action arising under this
Agreement.

 

 

 15 



 

PART 13

ACKNOWLEDGEMENT

 

The Employee acknowledges that:

 

(i)the Employee has received a copy of this Agreement;

 

(ii)the Employee has had sufficient time to review and consider this Agreement
thoroughly;

 

(iii)the Employee has read and understands the terms of this Agreement and his
obligations under this Agreement;

 

(iv)the restrictions placed upon the Employee by this Agreement are reasonably
necessary to protect the Company’s proprietary interests in the Confidential
Information and the Developments and will not preclude the Employee from being
gainfully employed in a suitable capacity following the termination of the
Employee’s employment, given the Employee’s knowledge and experience;

 

(v)the Employee has been given an opportunity to obtain independent legal
advice, or such other advice as the Employee may desire, concerning the
interpretation and effect of this Agreement and by signing this Agreement the
Employee has either obtained advice or voluntarily waived the Employee’s
opportunity to receive the same; and

 

(vi)this Agreement is entered into voluntarily by the Employee.

 

PART 14
NOTICES

 

Any demand, notice or other communication (the “Notice”) to be given in
connection with this Agreement shall be given in writing on a Business Day and
may be given by personal delivery or by transmittal by facsimile addressed to
the recipient as follows: 

 

To the Company:     Attention: Chief Executive Officer       Email:
victor.carrillo@zionoil.com     To the Employee:  Facsimile:
glen.perry@zionoil.com



 

or such other address or facsimile number as may be designated by notice by any
party to the other. Any Notice given by personal delivery will be deemed to have
been given on the day of actual delivery and if transmitted by facsimile before
3:00 pm on a Business Day, will be deemed to have been given on that Business
Day and if transmitted by facsimile after 3:00 pm on a Business Day, will be
deemed to have been given on the next Business Day after the date of
transmission.

 

 

 16 







 

PART 15

FURTHER ASSURANCES

 

The parties shall from time to time execute and deliver all such further
documents and do all acts and things as the other party may reasonably require
to effectively carry out or better evidence or perfect the full intent and
meaning of this Agreement.

 

PART 16

FAX SIGNATURES

 

This Agreement may be signed either by original signature or by facsimile
signature.

 

PART 17

COUNTERPARTS

 

This Agreement may be executed by the parties in one or more counterparts, each
of which when so executed and delivered shall be an original and such
counterparts shall together constitute one and the same instrument.  

 

IN WITNESS WHEREOF the parties have duly executed this Agreement. 

 



[img01.jpg]          

ZION OIL & GAS, INC.     By /s/ VICTOR G. CARRILLO   VICTOR G. CARRILLO,   CHIEF
EXECUTIVE OFFICER       /s/ GLEN H. PERRY   GLEN H. PERRY



 

 

 



 

